Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149567(70)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                                                                       Justices
  CHABAD-LUBAVITCH OF MICHIGAN, and
  CONGREGATION BETH CHABAD,
           Plaintiffs-Appellees,
           Cross-Appellants,
  v                                                                  SC: 149567
                                                                     COA: 312037
                                                                     Oakland CC: 2012-126333-CH
  DR. DOV SCHUCHMAN, KEN KOHN,
  DORENE SOBCZAK, NEIL CRAFT, ANDREA
  FEUEREISEN, DALE GOODMAN, LEAH
  RUBY, ELIMELECH SILBERBERG, SARA
  TUGMAN BAIS CHABAD TORAH, and
  CONGREGATION BAIS CHABAD OF WEST
  BLOOMFIELD,
            Defendants-Appellants,
            Cross-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 20, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        BERNSTEIN, J., not participating.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2015
         a0831
                                                                                Clerk